DETAILED ACTION
This action is in response to the claims filed 24 September 2018 for application 16/139,861 filed 24 September 2018.
Claims 1-25 are pending.
Claims 1-25 are rejected.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-9, 13-15, 17-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 2017/0323195 A1 – Method and System for Improving a Policy for a Stochastic Control Problem, hereinafter referred to as “Crawford”).

Regarding claim 1, Crawford teaches a system (Crawford, ¶0117 – teaches a system for improving a policy for stochastic control), comprising: 
a quantum computing circuit that prepares a quantum state that represents a stochastic control problem (Crawford, ¶0159 – teaches initializing the structure of the stochastic control problem ; and 
a classical computing device that determines parameters for the quantum computing circuit (Crawford, ¶0159 – teaches a digital [classical] computer which determines initial parameters for the quantum circuit; Crawford, ¶0163 – applying initial parameters to quantum computer; see also Crawford, Fig. 1; Crawford, ¶¶0126-0127).

Regarding claim 3, Crawford teaches all of the limitations of the system of claim 1 as noted above. Crawford further teaches wherein the quantum computing circuit comprises a parameterized quantum computing circuit (Crawford, ¶0159 – teaches a digital [classical] computer which determines initial parameters for the quantum circuit; Crawford, ¶0163 – applying initial parameters to quantum computer).

Regarding claim 8, it is the computer-implemented method embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 9, Crawford teaches all of the limitations of the method of claim 8 as noted above. Crawford further teaches wherein the quantum state further represents a policy of the stochastic control problem (Crawford, ¶0230 – teaches the present-epoch state represents the current policy).

Regarding claim 13, Crawford teaches all of the limitations of the method of claim 8 as noted above. Crawford further teaches wherein the quantum computing circuit comprises a first set of one or more qubits and a second set of one or more qubits (Crawford, ¶0230 – teaches a first group of qubits , wherein the first set of one or more qubits is associated with a first time (Crawford, ¶0230 – teaches the first set of qubits associated with the present-epoch state [first time]), wherein the second set of one or more qubits is associated with a second time (Crawford, ¶0230 – teaches amending at least one bias in the second group using the future-epoch state [second time]), the first time being earlier than the second time (Crawford, ¶0230 – teaches present-epoch state earlier than future-epoch state), and further comprising: 
entangling, by the quantum computing circuit, the second set of one or more qubits with the first set of one or more qubits (Crawford, ¶0230 - teaches the performing of the stochastic optimization test on the plurality of all state-action pairs comprising the future-epoch state and any possible action comprises switching all couplers providing a communicative coupling at a crossing between a qubit of the first group of qubits and the qubits of the second group of qubits ON, amending at least one bias in the second group of qubits using the future-epoch state corresponding to the future-epoch state-action pair, performing a quantum sampling to obtain empirical means corresponding to the first group of qubits and updating ... the policy for the future-epoch state by assigning to the future-epoch state an action according to a distribution of the obtained empirical means corresponding to the first group of qubits; see also Crawford, Fig. 2).

Regarding claim 14, Crawford teaches all of the limitations of the method of claim 13 as noted above. Crawford further teaches wherein the quantum computing circuit comprises a third set of one or more qubits, wherein the third set of one or more qubits is associated with a third time (Crawford, ¶¶0232-0258 – teaches a third set of qubits and performing a sampling to obtain a second empirical , and further comprising: 
entangling, by the quantum computing circuit, the second set of one or more qubits with both the first set of one or more qubits and the third set of one or more qubits (Crawford, ¶¶0232-0258 – teaches a third set of qubits and performing a sampling to obtain a second empirical means entangling the second set with both the first and third sets; see also Crawford, Fig. 2).

Regarding claim 15, it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. Crawford further teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system (Crawford, ¶0278 – teaches storage medium storing computer-executable instructions) comprising a quantum computing circuit and a classical computing device (Crawford, ¶¶0125-0127, 146 – teaches a digital [classical] computer coupled to quantum computer) to cause the computer system to (Crawford, ¶0278 – teaches causing a digital computer to perform a method for improving a policy for a stochastic control problem) ...

Regarding claim 17, Crawford teaches all of the limitations of the computer program product of claim 15 as noted above. Crawford further teaches wherein the quantum computing circuit comprises a plurality of qubits (Crawford, ¶0230 – teaches a first group of qubits representing the set of actions and a second group of qubits representing the hidden nodes of the corresponding Boltzmann machine) that correspond to an uncertainty of the stochastic control problem (Crawford, ¶0230 – teaches quantum sampling to obtain empirical means corresponding to the first group of qubits and updating the policy for the future epoch state by assigning the future epoch state an action according to a distribution of the , and wherein the program instructions are further executable by the computer system to cause the computer system to at least: 
prepare, by the quantum computing circuit, the quantum state of the plurality of qubits so that the quantum state of the plurality of qubits follow a known multivariate distribution or a stochastic process (Crawford, ¶0230 – teaches quantum sampling to obtain empirical means corresponding to the first group of qubits and updating the policy for the future epoch state by assigning the future epoch state an action according to a distribution of the obtained empirical means corresponding to the first set of qubits; see also Crawford, ¶¶0003-0022 – teaches Markov decision processes which are particular stochastic control problems which model sequential decision making under uncertainty and aim to design a policy to control the state of a system that evolves through a stochastic process in order to maximize utility).

Regarding claim 18, Crawford teaches all of the limitations of the computer program product of claim 15 as noted above. Crawford further teaches wherein the quantum computing circuit determines estimated parameters for the quantum computing circuit (Crawford, ¶0257 - teaches updating each weight and each bias of the quantum processor using the generated approximations of the value of the Q-function and the first sampling empirical means, determined by quantum processor sampling device, at present-epoch state-action pair and a corresponding reward at the present-epoch state-action pair obtained using the reward structure), and wherein the program instructions are further executable by the computer system to cause the computer system to at least: 
determine, by the classical computing device (Crawford, ¶0265 – teaches weights and biases of the quantum processor are updated using the digital [classical] computer), the parameters for the quantum computing circuit based on the estimated parameters (Crawford, ¶0257 - teaches updating each weight and each bias of the quantum processor using the generated approximations of the value of the Q-function and the first sampling empirical means at present-epoch state-action pair and a corresponding reward at the present-epoch state-action pair obtained using the reward structure).

Regarding claim 19, Crawford teaches all of the limitations of the computer program product of claim 15 as noted above. Crawford further teaches wherein the quantum computing circuit comprises a plurality of qubits (Crawford, ¶0230 – teaches a first group of qubits representing the set of actions and a second group of qubits representing the hidden nodes of the corresponding Boltzmann machine) that correspond to an uncertainty of the stochastic control problem (Crawford, ¶0230 – teaches quantum sampling to obtain empirical means corresponding to the first group of qubits and updating the policy for the future epoch state by assigning the future epoch state an action according to a distribution of the obtained empirical means corresponding to the first set of qubits; see also Crawford, ¶¶0003-0022 – teaches Markov decision processes which are particular stochastic control problems which model sequential decision making under uncertainty and aim to design a policy to control the state of a system that evolves through a stochastic process in order to maximize utility), and wherein the program instructions are further executable by the computer system to cause the computer system to at least: 
prepare, by the quantum computing circuit, the plurality of qubits so that a plurality of random variables that corresponds to measuring the plurality of qubits follows a target distribution (Crawford, ¶0230 – teaches quantum sampling to obtain empirical means corresponding to the first group of qubits and updating the policy for the future epoch state by assigning the future epoch .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2017/0323195 A1 – Method and System for Improving a Policy for a Stochastic Control Problem, hereinafter referred to as “Crawford”) in view of Keutchayan et al. (Quality Evaluation of Scenario-tree Generation Methods for Solving Stochastic Programming Problems, hereinafter referred to as "Keutchayan") and further in view of Amin et al. (Quantum Boltzmann Machine, hereinafter referred to as “Amin”).

Regarding claim 2, Crawford teaches all of the limitations of the system of claim 1 as noted above. However, Crawford does not explicitly teach wherein a policy-scenario tree that corresponds to the stochastic control problem has a first size, and a number of qubits of the quantum computing circuit has a second size, the second size being logarithmically smaller than the first size.
Keutchayan teaches wherein a policy-scenario tree that corresponds to the stochastic control problem has a first size (Keutchayan, section 1 – teaches representing a stochastic control problem using a scenario tree representing a finite number of scenarios [first size] and given a set number of nodes).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Keutchayan in order to minimize computational costs while providing optimal decision policy in the field of stochastic control problems (Keutchayan, Abstract – “This paper addresses the generation of scenario trees to solve stochastic programming problems that have a large number of possible values for the random parameters (possibly infinitely many). For the sake of the computational efficiency, the scenario trees must include only a finite (rather small) number of scenarios, therefore, they provide decisions only for some values of the random parameters. To overcome the resulting loss of information, we propose to introduce an extension procedure. It is a systematic approach to interpolate and extrapolate the scenario-tree decisions to obtain a decision policy that can be implemented for any value of the random parameters at little computational cost. To assess the quality of the scenario-tree generation method and the extension procedure (STGM-EP), we introduce three generic quality parameters that focus on the quality of the decisions. We use these quality parameters to develop a framework that will help the decision-maker to select the most suitable STGM-EP for a given stochastic programming problem. We perform numerical experiments on two case studies. The quality parameters are used to compare three scenario-tree generation methods and three extension procedures (hence nine couples STGM-EP). We 
However, Crawford in view of Keutchayan does not explicitly teach a number of qubits of the quantum computing circuit has a second size, the second size being logarithmically smaller than the first size.
Amin teaches wherein a policy-scenario tree that corresponds to the stochastic control problem has a first size, and a number of qubits of the quantum computing circuit has a second size, the second size being logarithmically smaller than the first size (Amin, section 2 – teaches that given N qubits, the qubits can recognize                         
                            
                                
                                    2
                                
                                
                                    N
                                
                            
                        
                     states which is logarithmically smaller than the requirements for the scenario tree which can grow quite large extremely quickly).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford in view of Keutchayan with the teachings of Amin in order to provide fast solutions to classical problems in the field of quantum computing of classical problems, particularly stochastic control problems (Amin, section I – “The possibility of using quantum computation for machine learning has been considered theoretically for both gate model ... and quantum annealing ... schemes. With the development of quantum annealing processors..., it has become possible to test machine learning ideas with an actual quantum hardware... In all of the above works, however, the quantum processor is considered as a means to provide fast solutions to an otherwise classical problem. In other words, the model stays classical and quantum mechanics is only used to facilitate the training.”).

Regarding claim 21, Crawford teaches a system (Crawford, ¶0117 – teaches a system for improving a policy for stochastic control), comprising: 
a quantum computing circuit that prepares a quantum state that represents a stochastic control problem (Crawford, ¶0159 – teaches initializing the structure of the stochastic control problem using initial parameters; Crawford, ¶0163 – applying initial parameters to quantum computer; see also Crawford, Fig. 1; Crawford, ¶¶0126-0127, 0146-0147), the quantum state corresponding to a first number of qubits (Crawford, ¶0230 – teaches a first group of qubits representing the set of actions and a second group of qubits representing the hidden nodes of the corresponding Boltzmann machine) ...; and 
a classical computing device that determines parameters for the quantum computing circuit (Crawford, ¶0159 – teaches a digital [classical] computer which determines initial parameters for the quantum circuit; Crawford, ¶0163 – applying initial parameters to quantum computer; see also Crawford, Fig. 1; Crawford, ¶¶0126-0127).
However, Crawford does not explicitly teach the stochastic control problem corresponding to policy-scenario tree that has a first size, wherein the first number of qubits is logarithmically smaller than the first size.
Keutchayan teaches the stochastic control problem corresponding to policy-scenario tree that has a first size (Keutchayan, section 1 – teaches representing a stochastic control problem using a scenario tree representing a finite number of scenarios [first size] and given a set number of nodes).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Keutchayan in order to minimize computational costs while providing optimal decision policy in the field of stochastic control problems (Keutchayan, Abstract – “This paper addresses the generation of scenario trees to solve stochastic programming problems that have a large number of possible values for the random parameters (possibly infinitely many). For the sake of the computational efficiency, the scenario trees must include only a finite (rather small) number of scenarios, therefore, they provide decisions only for some values 
However, Crawford in view of Keutchayan does not explicitly teach wherein the first number of qubits is logarithmically smaller than the first size.
Amin teaches wherein the first number of qubits is logarithmically smaller than the first size (Amin, section 2 – teaches that given N qubits, the qubits can recognize                         
                            
                                
                                    2
                                
                                
                                    N
                                
                            
                        
                     states which is logarithmically smaller than the requirements for the scenario tree which can grow quite large extremely quickly).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford in view of Keutchayan with the teachings of Amin in order to provide fast solutions to classical problems in the field of quantum computing of classical problems, particularly stochastic control problems (Amin, section I – “The possibility of using quantum computation for machine learning has been considered theoretically for both gate model ... and quantum annealing ... schemes. With the development of quantum annealing processors..., it has become possible to test machine learning ideas with an actual quantum hardware... In all of the above 

Regarding claim 24, Crawford teaches a computer-implemented method (Crawford, ¶0278 – teaches computer-implemented method), comprising: 
preparing, by a quantum computing circuit of a computing system, a quantum state that represents a stochastic control problem (Crawford, ¶0159 – teaches initializing the structure of the stochastic control problem using initial parameters; Crawford, ¶0163 – applying initial parameters to quantum computer; see also Crawford, Fig. 1; Crawford, ¶¶0126-0127, 0146-0147), the quantum state corresponding to a first number of qubits (Crawford, ¶0230 – teaches a first group of qubits representing the set of actions and a second group of qubits representing the hidden nodes of the corresponding Boltzmann machine) ...; and 
determining, by a classical computing device of the computing system, parameters for the quantum computing circuit (Crawford, ¶0159 – teaches a digital [classical] computer which determines initial parameters for the quantum circuit; Crawford, ¶0163 – applying initial parameters to quantum computer; see also Crawford, Fig. 1; Crawford, ¶¶0126-0127).
However, Crawford does not explicitly teach the stochastic control problem corresponding to policy-scenario tree that has a first size, wherein the first number of qubits is logarithmically smaller than the first size.
Keutchayan teaches the stochastic control problem corresponding to policy-scenario tree that has a first size (Keutchayan, section 1 – teaches representing a stochastic control problem using a scenario tree representing a finite number of scenarios [first size] and given a set number of nodes).

However, Crawford in view of Keutchayan does not explicitly teach wherein the first number of qubits is logarithmically smaller than the first size (Amin, section 2 – teaches that given N qubits, the qubits can recognize                         
                            
                                
                                    2
                                
                                
                                    N
                                
                            
                        
                     states which is logarithmically smaller than the requirements for the scenario tree which can grow quite large extremely quickly).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford in view of Keutchayan with the teachings of Amin in order to .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Wiebe et al. (US 2018/0232649 A1 – Efficient Online Methods for Quantum Bayesian Inference, hereinafter referred to as “Wiebe”).

Regarding claim 4, Crawford teaches all of the limitations of the system of claim 1 as noted above. However, Crawford does not explicitly teach wherein the quantum computing circuit utilizes amplitude estimation or a Monte Carlo simulation to determine an objective value of the stochastic control problem.
Wiebe teaches wherein the quantum computing circuit utilizes amplitude estimation or a Monte Carlo simulation to determine an objective value of the stochastic control problem (Wiebe, ¶0033 – teaches using amplitude estimation to determine the objective value of moving from an initial state to a target state).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Wiebe in order to reduce computational resources in the field of quantum computing of classical problems (Wiebe, ¶0003 – “Disclosed herein 

Regarding claim 5, Crawford in view of Wiebe teaches all of the limitations of the system of claim 4 as noted above. Crawford further teaches wherein the objective value of the stochastic control problem comprises a cost of the stochastic control problem (Crawford, ¶0258 - teaches each weight and each bias of respectively each coupler and each qubit of the quantum processor are updated using the generated approximations of the value of the Q-function and the first empirical means at the present-epoch state-action pair and a corresponding reward of the present-epoch state option pair obtained using the reward structure [While Crawford uses a reward instead of a cost function, they are interpreted as the same with cost being minimized while reward is maximized, see Specification (¶¶0002-0003) of instant application]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Crawford and Wiebe for the same reasons as disclosed in claim 4 above.

Claims 6-7, 11-12, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Curtis et al. (US 2018/0232652 A1 – Generating Quantum Logic Control Sequences for Quantum Information Processing Hardware, hereinafter referred to as “Curtis”).

Regarding claim 6, Crawford teaches all of the limitations of the system of claim 1 as noted above. However, Crawford does not explicitly teach wherein the quantum computing circuit swaps a first information stored in a first qubit and a second information stored in a second qubit as part of compiling the quantum computing circuit to a nearest-neighbor qubit topology.
Curtis teaches wherein the quantum computing circuit swaps a first information stored in a first qubit and a second information stored in a second qubit (Curtis, ¶¶0071, 0074 – teaches swap gates to bring relevant logic qubits adjacent to one another) as part of compiling the quantum computing circuit to a nearest-neighbor qubit topology (Curtis, ¶¶0016, 0019 – teaches nearest-neighbor qubit topology; see also Curtis, Figs. 2, 4A-4B).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Curtis in order to reduce execution time, reduce error correction and provide greater accuracy in the field of using quantum computers for control sequences (Curtis, ¶0015 – “In some implementations, a quantum logic circuit can be constructed to perform a quantum computation with fewer quantum logic gates. In some instances, a quantum logic circuit with fewer quantum logic gates can provide practical advantages; for example, the quantum logic circuit may be executed in less time, with less error correction, with greater accuracy or a combination of these and other advantages. For instance, a quantum information processor may have a limited per-gate fidelity, so fewer gates may translate to more accurate calculations and potentially unlock larger problems.”).

Regarding claim 7, Crawford in view of Curtis teaches all of the limitations of the system of claim 6 as noted above. Curtis further teaches wherein the first qubit and the second qubit are physically located next to each other in the quantum computing circuit (Curtis, ¶¶0016, 0019 – teaches nearest-neighbor qubit topology with adjacent pairs of qubits; see also Curtis, Figs. 2, 4A-4B).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Crawford and Curtis for the same reasons as disclosed in claim 6 above.

Regarding claim 11, Crawford teaches all of the limitations of the method of claim 8 as noted above. Crawford further teaches representing, by the quantum computing circuit, a decision corresponding to the stochastic control problem with one or more qubits (Crawford, ¶0230 – teaches a first set of qubits representing actions [decisions] of the stochastic control problem).
However, Crawford does not explicitly teach that the qubits are prepared by applying one or more gates.
Curtis teaches representing, by the quantum computing circuit, a decision corresponding to the stochastic control problem with one or more qubits (Curtis, ¶¶0043-0045 – teaches vertices in a tree structure [stochastic control] representing data qubits [decisions]) that are prepared by applying one or more gates (Curtis, ¶0036 – teaches preparing qubits using quantum logic gates).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Curtis in order to reduce execution time, reduce error correction and provide greater accuracy in the field of using quantum computers for control sequences (Curtis, ¶0015 – “In some implementations, a quantum logic circuit can be constructed to perform a quantum computation with fewer quantum logic gates. In some instances, a quantum logic circuit with fewer quantum logic gates can provide practical advantages; for example, the 

Regarding claim 12, Crawford in view of Curtis teaches all of the limitations of the method of claim 11 as noted above. Crawford further teaches representing, by the quantum computing circuit, an uncertainty corresponding to the stochastic control problem (Crawford, ¶0230 – teaches quantum sampling to obtain empirical means corresponding to the first group of qubits and updating the policy for the future epoch state by assigning the future epoch state an action according to a distribution of the obtained empirical means corresponding to the first set of qubits; see also Crawford, ¶¶0003-0022 – teaches Markov decision processes which are particular stochastic control problems which model sequential decision making under uncertainty and aim to design a policy to control the state of a system that evolves through a stochastic process in order to maximize utility) with one or more qubits (Crawford, ¶0230 – teaches a first group of qubits representing the set of actions and a second group of qubits representing the hidden nodes of the corresponding Boltzmann machine).
However, Crawford does not explicitly teach that the qubits are prepared by applying one or more gates.
Curtis teaches representing, by the quantum computing circuit, an uncertainty corresponding to the stochastic control problem with one or more qubits (Curtis, ¶¶0043-0045 – teaches vertices in a tree structure [stochastic control] representing data qubits and edges representing the entangling quantum logic operations) that are prepared by applying one or more gates (Curtis, ¶0036 – teaches preparing qubits using quantum logic gates).


Regarding claim 16, Crawford teaches all of the limitations of the computer program product of claim 15 as noted above. Crawford further teaches wherein the quantum computing circuit comprises a first qubit that corresponds to a decision of the stochastic control problem (Crawford, ¶0230 – teaches a first set of qubits representing actions [decisions] of the stochastic control problem).
However, Crawford does not explicitly teach wherein the program instructions are further executable by the computer system to cause the computer system to at least: apply, by the quantum computing circuit, an initial uncontrolled Y-rotation with a known angle.
Curtis teaches wherein the program instructions are further executable by the computer system to cause the computer system to (Curtis, ¶0080 – teaches computer program instructions) at least: 
apply, by the quantum computing circuit, an initial uncontrolled Y-rotation with a known angle (Curtis, ¶0069 – teaches applying rotations with known angle [While Curtis teaches z-axis rotations, Curtis states that y-axis and x-axis rotations can also be applied]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Curtis in order to reduce execution time, reduce error correction and provide greater accuracy in the field of using quantum computers for control sequences (Curtis, ¶0015 – “In some implementations, a quantum logic circuit can be constructed to perform a quantum computation with fewer quantum logic gates. In some instances, a quantum logic circuit with fewer quantum logic gates can provide practical advantages; for example, the 

Regarding claim 20, Crawford teaches all of the limitations of the computer program product of claim 15 as noted above. However, Crawford does not explicitly teach swap, by the quantum computing circuit, a first information in stored in a first qubit and a second information stored in a second qubit as part of compiling the quantum computing circuit to a nearest-neighbor qubit topology.
Curtis teaches swap, by the quantum computing circuit, a first information in stored in a first qubit and a second information stored in a second qubit (Curtis, ¶¶0071, 0074 – teaches swap gates to bring relevant logic qubits adjacent to one another) as part of compiling the quantum computing circuit to a nearest-neighbor qubit topology (Curtis, ¶¶0016, 0019 – teaches nearest-neighbor qubit topology; see also Curtis, Figs. 2, 4A-4B).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Curtis in order to reduce execution time, reduce error correction and provide greater accuracy in the field of using quantum computers for control sequences (Curtis, ¶0015 – “In some implementations, a quantum logic circuit can be constructed to perform a quantum computation with fewer quantum logic gates. In some instances, a quantum logic circuit with fewer quantum logic gates can provide practical advantages; for example, the quantum logic circuit may be executed in less time, with less error correction, with greater accuracy or a combination of these and other advantages. For instance, a quantum information processor may have a limited per-gate fidelity, so fewer gates may translate to more accurate calculations and potentially unlock larger problems.”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Keutchayan et al. (Quality Evaluation of Scenario-tree Generation Methods for Solving Stochastic Programming Problems, hereinafter referred to as "Keutchayan").

Regarding claim 10, Crawford teaches all of the limitations of the method of claim 9 as noted above. While Crawford teaches that the quantum state represents decisions of the stochastic control problem, Crawford does not explicitly teach that the quantum state represents a scenario tree.
Keutchayan teaches wherein the quantum state further represents a scenario tree of the stochastic control problem (Keutchayan, section I – teaches representing a stochastic control problem using a scenario tree representing a finite number of scenarios [decision] and given a set number of nodes).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Keutchayan in order to minimize computational costs while providing optimal decision policy in the field of stochastic control problems (Keutchayan, Abstract – “This paper addresses the generation of scenario trees to solve stochastic programming problems that have a large number of possible values for the random parameters (possibly infinitely many). For the sake of the computational efficiency, the scenario trees must include only a finite (rather small) number of scenarios, therefore, they provide decisions only for some values of the random parameters. To overcome the resulting loss of information, we propose to introduce an extension procedure. It is a systematic approach to interpolate and extrapolate the scenario-tree decisions to obtain a decision policy that can be implemented for any value of the random parameters at little computational cost. To assess the quality of the scenario-tree generation method and the extension procedure (STGM-EP), we introduce three generic quality parameters that focus on the quality of the decisions. We use these quality parameters to develop a framework that will help the .

Claims 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Keutchayan, further in view of Amin, and further in view of Wiebe et al. (US 2018/0232649 A1 – Efficient Online Methods for Quantum Bayesian Inference, hereinafter referred to as “Wiebe”). 

Regarding claim 22, Crawford in view of Keutchayan and further in view of Amin teaches all of the limitations of the system of claim 21 as noted above. However, Crawford in view of Keutchayan and further in view of Amin does not explicitly teach wherein the quantum computing circuit utilizes amplitude estimation or a Monte Carlo simulation to determine an objective value of the stochastic control problem.
Wiebe teaches wherein the quantum computing circuit utilizes amplitude estimation or a Monte Carlo simulation to determine an objective value of the stochastic control problem (Wiebe, ¶0033 – teaches using amplitude estimation to determine the objective value of moving from an initial state to a target state).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford in view of Keutchayan and further in view of Amin with the teachings of Wiebe in order to reduce computational resources in the field of quantum computing of classical problems (Wiebe, ¶0003 – “Disclosed herein are methods and apparatus that use quantum computations that permit substantial reductions in computational resources needed to perform 

Regarding claim 25, Crawford in view of Keutchayan and further in view of Amin teaches all of the limitations of the method of claim 24 as noted above. However, Crawford in view of Keutchayan and further in view of Amin does not explicitly teach utilizing, by the quantum computing circuit, amplitude estimation to determine an objective value of the stochastic control problem.
Wiebe teaches utilizing, by the quantum computing circuit, amplitude estimation to determine an objective value of the stochastic control problem (Wiebe, ¶0033 – teaches using amplitude estimation to determine the objective value of moving from an initial state to a target state).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford in view of Keutchayan and further in view of Amin with the teachings of Wiebe in order to reduce computational resources in the field of quantum computing of classical problems (Wiebe, ¶0003 – “Disclosed herein are methods and apparatus that use quantum computations that permit substantial reductions in computational resources needed to perform Bayesian inference. In typical examples, a set of experimental or other data is obtained, and a prior distribution (or current posterior distribution) associated with the experiment or measurement is obtained. The prior distribution is represented in a quantum register, and a rotation gate is applied to a .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Keutchayan, further in view of Amin, and further in view of Curtis et al. (US 2018/0232652 A1 – Generating Quantum Logic Control Sequences for Quantum Information Processing Hardware, hereinafter referred to as “Curtis”).

Regarding claim 23, Crawford in view of Keutchayan and further in view of Amin teaches all of the limitations of the system of claim 21 as noted above. However, Crawford in view of Keutchayan and further in view of Amin does not explicitly teach wherein the quantum computing circuit swaps a first information in stored in a first qubit and a second information stored in a second qubit as part of compiling the quantum computing circuit to a nearest-neighbor qubit topology.
Curtis teaches wherein the quantum computing circuit swaps a first information in stored in a first qubit and a second information stored in a second qubit (Curtis, ¶¶0071, 0074 – teaches swap gates to bring relevant logic qubits adjacent to one another) as part of compiling the quantum computing circuit to a nearest-neighbor qubit topology (Curtis, ¶¶0016, 0019 – teaches nearest-neighbor qubit topology; see also Curtis, Figs. 2, 4A-4B).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Crawford with the teachings of Curtis in order to reduce execution time, reduce error correction and provide greater accuracy in the field of using quantum computers for 
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125       
    
/BRIAN M SMITH/               Primary Examiner, Art Unit 2122